Case 2:19-mj-03655 Document 1 Filed on 09/18/19 in TXSD Page 1 of 3

: ; United States Cou
Souther Besiict of 1 Toeas

 

A0 91 (Rev, 11/11) Criminal Complaint SED 1 g 2010
UNITED STATES DISTRICT COURT

David J. Bradley, Cierk of Court
for the

Southern District of Texas

 

 

 

United States of America ) CG
v. ) g
dam) 36S:
Kyle PHELPS caseno. A141 5
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 16, 2019 in the county of Nueces in the
Southern District of _ Texas , the defendant(s) violated:
Cade Section Offense Description

18 U.S.C. § 1951 Whoever in any way or degree, obstructs, delays, and affects commerce, or
the movement of any article or commodity in commerce, by robbery or
extortion or attempts or conspires so to do.

18 U.S.C. § 924(c)(1)(A) A person knowingly used/carried/possessed a firearm; and the use or
carrying of the firearm was during and in relation to, or the possession of the

firearm was in furtherance of, the person’s crime of violence for which he may
be prosecuted in a court of the United States.

This criminal complaint is based on these facts:

See attached Affidavit

@& Continued on the attached sheet.

é
7

 

Complainant's signature

Richard Miller, Supervisory Special Agent- ATF

Printed name and title

Sworn to before me and signed in my presence,
Date: 09/18/2019 ue Min

Judge's signature

 

City and state: Corpus Christi, TX bi Ellington, United States ole Judge

Printed name and title

 
Case 2:19-mj-03655 Document 1 Filed on 09/18/19 in TXSD Page 2 of 3

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
I, Richard Miller, being duly sworn, depose and state that:

1. Tam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
_ Explosives (ATF), Department of Justice, and have been so employed since July
16, 2001. Iam a graduate of the United States Department of Treasury Criminal
Investigator Training Program and the ATF National Academy. As a Special
Agent with the ATF, I am vested with the authority to investigate violations of
Federal laws, including Title 18 and Title 26 United States Code. I know that it is
a violation of:

18 U.S.C. § 1951 - Whoever in any way or degree, obstructs, delays, and
affects commerce, or the movement of any article or commodity in
commerce, by robbery or extortion or attempts or conspires so to do.

18 U.S.C. § 924(c)(1)(A) — A person knowingly used/carried/possessed a
firearm; and the use or carrying of the firearm was during and in relation
to, or the possession of the firearm was in furtherance of, the person’s
crime of violence for which he may be prosecuted in a court of the United
States.

2. Your affiant is familiar with the information contained in this affidavit, either
through personal investigation or through discussion with other law enforcement
officers, who have participated in and have contributed documentary reports of
their investigative efforts in this matter.

3. On September 17, 2019, Your Affiant reviewed Corpus Christi PD Offense
Report number 1909160024 (Aggravated Robbery). This report documents on
September 16, 2019 at approximately 4:26 am CCPD Officers were dispatched to
a reported Aggravated Robbery of the Stripes Convenience Store located at 3042
S. Port Ave. in Corpus Christi, TX.

4. Upon arrival Officer 1 met with the Stripes store clerk, who advised a male with
no shirt, blue jeans and a red hat robbed the store at gunpoint. The suspect was
later identified as Kyle PHELPS. The clerk stated PHELPS walked up to the
counter and put a drink on the counter. PHELPS then pulled out a black handgun

and pointed it at the clerk. PHELPS then demanded money from the cash register.
The clerk stated she grabbed all of the money out of the cash register and handed
it to PHELPS. PHELPS then demanded a pack of cigarettes so the clerk handed
PHELPS a pack of Marlboro cigarettes (green pack). PHELPS then demanded a
lighter so the clerk handed him a lighter. The clerk stated PHELPS then left the
store on a bike headed north on S. Port Ave.
Case 2:19-mj-03655 Document 1 Filed on 09/18/19 in TXSD Page 3 of 3

5. After speaking to the store clerk CCPD Officer 1 reviewed store surveillance
video of the robbery. CCPD Officer 1 observed PHELPS walk into the store,
walk up to the counter with a drink, pull a black handgun out of his left front
pants pocket and point the gun at the clerk. PHELPS was observed taking the
cash from the cash register and putting it in his right rear pants pocket. PHELPS
also took a pack of cigarettes and a lighter.

6. While Officer | met with the store clerk, other CCPD Officers checked the area
around the Stripes store for the suspect. While searching the area Officers located
a male riding a bike, who matched the description of the suspect and identified
him as Kyle PHELPS. Upon making contact with PHELPS Officers observed
PHELPS to be in possession of a black handgun (RUGER 9mm semi-automatic
pistol) in his left front pants pocket, loose cash sticking out his right rear pants
pocket, a pack of Marlboro Menthol (green pack) cigarettes and a lighter.

7, CCPD Officers arrested PHELS and transported him to the Stripes store. Officer
| exited the store, looked at PHELPS and was able to confirm from the store
surveillance video that PHELPS is the suspect who robbed the Stripes store.

8. The Stripes convenient store is part of a chain of over 700 stores operated
throughout Texas, Louisiana, New Mexico and Oklahoma. Merchandise sold at
the Stripes convenient stores is received from vendors located throughout the
United States thus affecting interstate commerce.

9, Based on the above information, your affiant believes Kyle PHELPS did

unlawfully, in any way or degree, obstruct, delay, and affect commerce, or the
movement of any article or commodity in commerce, by robbery, which is in

violation of Title 18, United States Code, 1951.
ye [7

Richard Miller
Supervisory Special Agent, ATF

Sworn to and subscribed before me this_18th day of September , 2019.

 

United States Magistrate Judge
